FILED
                            NOT FOR PUBLICATION                             JAN 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KIMBERLEY H. THOMAS,                             No. 09-17312

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00398-LRH-
                                                 VPC
  v.

FEDERAL NATIONAL MORTGAGE                        MEMORANDUM *
ASSOCIATION, a D.C. domestic non-
profit corporation; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted January 12, 2011 **
                             San Francisco, California

Before: KOZINSKI, Chief Judge, NOONAN and SILVERMAN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-

      Kimberley Thomas appeals the district court’s dismissal of her complaint,

which alleged wrongful foreclosure, improper notice of default, and violation of

the Fair Debt Collection Practices Act.

      Thomas waived any arguments about the dismissal of her wrongful

foreclosure and FDCPA claims by failing to raise them in her opening brief. See

Nisqually Indian Tribe v. Gregoire, 623 F.3d 923, 928 n.6 (9th Cir. 2010). We

affirm the dismissal of these claims.

        We affirm the dismissal of Thomas’s first improper notice of default

claim, which alleged that the notice deprived Thomas of an opportunity to cure her

default. The notice informed Thomas that she could bring her account into good

standing by paying the past-due amounts no later than five days before the

foreclosure sale. At the time of Thomas’s foreclosure, Nevada law required no

more than this. See Nev. Rev. Stat. § 107.080(3) (2008). Thomas’s deed of trust

contained an acceleration clause, and the notice of default was therefore allowed to

contained a notice of acceleration. See id. Because the text of the notice of default

contradicts Thomas’s claim that the notice failed to inform her of her right to cure,

the district court correctly dismissed this claim, and we affirm.

      We affirm the dismissal of Thomas’s second improper notice of default

claim. Thomas never alleged that the trustee wasn’t acting within his authority on
                                          -3-

the day of the foreclosure sale, cf. Gomez v. Countrywide Bank, FSB., No. 2:09-cv-

01489, 2009 WL 3617650, at *7 (D. Nev. Oct. 26, 2009), or that she was denied a

reasonable opportunity to cure her default because the notice listed the wrong

beneficiary and trustee, see Title Ins. & Trust Co. v. Chi. Title Ins. Co., 634 P.2d

1216, 1218 (Nev. 1981). Absent such allegations, we must conclude that the sale

substantially complied with Nevada law. See Nev. Rev. Stat. § 107.080(5)(a);

Hankins v. Adm’r of Veterans Affairs, 555 P.2d 483, 484 (Nev. 1976).

      AFFIRMED.